Case 1:11-cv-00651-RC-KFG Document 41 Filed 08/16/21 Page 1 of 2 PageID #: 98




                            ** NOT FOR PRINTED PUBLICATION **

                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

ERIC WATKINS                                       §

VS.                                                §                  CIVIL ACTION NO. 1:11cv651

LAWRENCE WESTON                                    §

                 ORDER OVERRULING OBJECTIONS AND ACCEPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Eric Watkins, proceeding pro se and in forma pauperis, brought the above-styled

lawsuit against Lawrence Weston.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. Plaintiff filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

        After careful consideration, the court concludes plaintiff’s objections are without merit. For

the reasons set forth in the Report, plaintiff’s complaint fails to state a claim upon which relief may

be granted. Further, plaintiff’s claim that the defendant failed to deliver a written report of his

findings does not contest the validity of the disciplinary proceeding; thus, it is barred by limitations.

Since plaintiff was released prior to filing this action, neither the exhaustion requirement set forth
Case 1:11-cv-00651-RC-KFG Document 41 Filed 08/16/21 Page 2 of 2 PageID #: 99




in 42 U.S.C. § 1997e, nor the tolling of limitations as provided for in Harris v. Hegmann, 198 F.3d

153, 158 (5th Cir. 1999), apply. Therefore, as plaintiff complains of an incident which occurred on

February 10, 2009, the claim is barred by the applicable two-year statute of limitations.

                                            ORDER

       Plaintiff’s objections are OVERRULED. The findings of fact and conclusions of law of the

Magistrate Judge are correct and the report of the Magistrate Judge is ACCEPTED. A final

judgment will be entered in this case in accordance with the Magistrate Judge’s recommendations.


                So ORDERED and SIGNED, Aug 16, 2021.


                                                                   ____________________
                                                                   Ron Clark
                                                                   Senior Judge




                                                 2
